The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is in response to the papers filed November 16, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 29, 32-33, 35-36, and 38-47 are currently pending.
Claims 32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
The claims have been examined to the extent that they read on the elected
genes (NKX3-1 and PRPS1) and one additional gene rejoined by the examiner (AOC2). The additionally recited genes have been withdrawn from consideration as being directed to nonelected subject matter. Prior to allowance of the claim, any nonelected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29, 33, 35, 36, 38-40, and 42-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between gene expression levels of AOC2, NKX3-1 and PRPS1 and lung cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “using the expression level measured in b) to identify the subject as having or being at risk of developing the lung cancer”. The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may “identify” the subject as having or being at risk of developing the lung cancer by thinking about the expression levels that were measured. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite steps of “obtaining” a biological sample comprising nasal epithelial cells and “measuring” the expression of two or more genes in the biological sample. These steps are NOT considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Further, the language of “a human subject suspected of having or being at risk of developing lung cancer” in claim 29 only describes the technological environment (i.e., the patient group) in which the invention is practiced. The courts have found that generally linking the use of a judicial exception to a particular technological environment is not enough to qualify as significantly more when recited in a claim with a judicial exception. Thus, the application of the method to “a human subject suspected of having or being at risk of developing lung cancer “does not add a significant element or step to the natural law, other than instructions for applying the natural law.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception the claims recite steps of “obtaining” a biological sample comprising nasal epithelial cells and “measuring” the expression of two or more genes in the biological sample. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a biological sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring an expression level in the biological sample merely instructs a scientist to use any detection known technique for measuring gene expression. It is noted that the claims do not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example the specification (para 0133) teaches the following:
The methods of analyzing transcript levels of the gene groups in an individual include Northern-blot hybridization, ribonuclease protection assay, and reverse transcriptase polymerase chain reaction (RT-PCR) based methods. The different RT-PCR based techniques are the most suitable quantification method for diagnostic purposes of the present invention, because they are very sensitive and thus require only a small sample size which is desirable for a diagnostic test. A number of quantitative RT-PCR based methods have been described and are useful in measuring the amount of transcripts according to the present invention. These methods include RNA quantification using PCR and complementary DNA (cDNA) arrays (Shalon et al., Genome Research 6(7):639-45, 1996; Bernard et al., Nucleic Acids Research 24(8):143542, 1996), real competitive PCR using a MALDI-TOF Mass spectrometry based approach (Ding et al, PNAS, 100: 3059-64, 2003), solid-phase mini-sequencing technique, which is based upon a primer extension reaction (U.S. Pat. No. 6,013,431, Suomalainen et al. Mol. Biotechnol. June ; 15(2):123-31, 2000), ion-pair high-performance liquid chromatography (Doris et al. J. Chromatogr. A May 8; 806(1):47-60, 1998), and 5′ nuclease assay or real-time RT-PCR (Holland et al. Proc Natl Acad Sci USA 88: 7276-7280, 1991)

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  
Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) teaches using DNA microarrays covering 2031 cDNA probes, they investigated differential gene expression in tissues of the rat respiratory tract, i.e. respiratory nasal epithelium (RNE) and lungs of rats exposed either acutely (3 h) or subchronically (3 h/day, 5 days/week, 3 weeks) to mainstream CS with death either immediately or at 20 h after exposure (abstract). Thus Gebel teaches obtaining a biological sample comprising nasal epithelial cells from the nasal passage of a subject; and measuring an expression level of two or more genes of the biological sample.
Additionally Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) teaches RNA was prepared from nasal respiratory epithelial cells from children and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of AOC2, NKX3-1, and PRPS1 (see OA Appendix). Thus Guajardo teaches obtaining a biological sample comprising nasal epithelial cells from the nasal passage of a subject; and measuring an expression level of two or more genes of the biological sample.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 33, 35, 36, 38-40, and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing lung cancer. 
The claims recite a first step of obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the human subject. 
The claims recite a second step of measuring an expression level of AOC2, NKX3-1, and PRPS1 in the biological sample. In view of the recitation of the phrase “expression level”, the claims broadly encompass measuring mRNA levels and protein levels. 
The claims recite a final step of using the expression level measured to identify the subject as having or being at risk of developing lung cancer.  The claims do not set forth how the expression levels are correlated with lung cancer.  The claims broadly encompass methods wherein increased and/or decreased expression levels of AOC2, NKX3-1, and PRPS1 (in comparison to an undefined control) are indicative of lung cancer. 
The nature of the invention requires a reliable correlation between the expression level of AOC2, NKX3-1, and PRPS1 in nasal epithelial cells and lung cancer. 
Teachings in the Specification and Examples
The specification (para 0103) teaches that Table 1 shows 96 genes that were identified as a group distinguishing smokers with cancer from smokers without cancer. The difference in expression is indicated at the column on the right as either “down”, which indicates that the expression of that particular transcript was lower in smokers with cancer than in smokers without cancer, and “up”, which indicates that the expression of that particular transcript was higher in smokers with cancer than smokers without cancer.  It is noted that AOC2 is listed in this table as being down regulated in cancer as compared to samples without cancer.  
Table 6 shows 535 genes that are useful in prognosis or diagnosis of lung cancer.  It is noted that PRPS1 is listed in this table. 
The specification (para 0194) teaches the 361 genes as shown in Table 8 most differently expressed in the airway epithelial cells of current and never smokers were generally able to distinguish bronchial, nasal, and buccal epithelial samples based on smoking status using principal component analysis, with few exceptions among buccal mucosa samples. It is noted that NKX3-1 is listed in this table. 
Table 9 shows 107 Nose Leading Edge genes.  It is noted that NKX3-1 is listed in this table. 
State of the Art and the Unpredictability of the Art
While methods of measuring gene expression are known in the art, methods of correlating gene expression with a phenotype (such as lung cancer) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case it is highly unpredictable if it is possible to diagnose lung cancer based on the expression level of AOC2, NKX3-1, and PRPS1 in a nasal epithelial tissue sample.  The specification teaches that AOC2 is down regulated in smokers with cancer as compared to smokers without cancer. However there is no evidence in the specification that NKX3-1 and PRPS1 are differentially expressed in nasal epithelial cells of lung cancer patients.  Table 6 states that PRPS1 is useful for prognosing/diagnosing lung cancer but it does not provide any data showing the expression level of this gene in nasal epithelial cells from patients with and without lung cancer.  Table 8 states that NKX3-1 is differentially expressed in nasal epithelial cells of smokers versus nonsmokers but this doesn’t mean it is differentially expressed in nasal epithelial cells of lung cancer patients. Note the specification does teach genes which can be used to diagnose lung cancer in Tables 1-4 however the elected genes (NKX3-1, and PRPS1) are not listed in these tables.  Thus the specification does not provide enablement for a method of being able to diagnose lung cancer  by detecting increased or decreased expression of AOC2, NKX3-1, and PRPS1 in a nasal epithelial tissue sample. 
	Relevant to all of the claims it is highly unpredictable as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to identify a subject as having or being at risk for developing lung cancer based on the expression level of AOC2, NKX3-1, and PRPS1. 
 In order to practice the breadth of the claimed invention one of skill in the art would have to obtain a large number of nasal epithelial cells from the nasal passages of human patient with all different types of lung cancer and human patients without lung cancer. Then one would have to measure the level of AOC2, NKX3-1, and PRPS1 mRNA and protein in the samples.  Then sophisticated data analysis would have to be conducted to compare the expression level of  AOC2, NKX3-1, and PRPS1 in the samples from the patients with lung cancer and the patients without lung cancer to see if these genes are overexpressed or under expressed.  One would also have to take in consideration whether and changes seen in expression are actually due to the presence of cancer opposed to being present due to exposure to air pollutants such as smoke, smog, asbestos. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 

 Conclusions: 
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Improper Markush Rejection
4.	Claims 29, 33, 35-36, 38-40, and 42-47 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groups: two or more genes wherein the two or more genes comprise at least two of AMACR, BCAP29, CPE, FLCN, PTGER4, USHIC, UBEIL, CCT4, EIF4A1, DUSP3, SDHC, CSNK1G2, USC4, DMTF1, MPV17, TFDP2, RREB1, ADK, FLJ11806, CDK5, RAD1, FLJ10613, CXorf34, APS, NFIC, HSF2BP, AOC2, FLJ14107, USP34, KIAA0894, MPP2, ATP6V1IE1, DNAJB6, NCOA3, KPNA4, COQ7, BTN3A1, ATM, HFE, TRN, ATP8A1, ELOVLS, IVL, N2N, THEA, PRDX2, AKAP11, NKX3-1, PRPS1 or GPC6. The Markush grouping is improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with lung cancer. Accordingly, while the different genes are asserted to have the property of being correlated with lung cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with lung cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Response To Arguments

5.	In the response the Applicants traversed the Improper Markush rejection. The Applicant’s argue that there is an expectation from the knowledge in the art that transcripts can be co-expressed by human tissues, and therefore can be expected to behave in a similar way in the context of the claimed invention. They argue  that one of skill in the art would understand that they could perform a statistical analysis to identify a Pearson correlation coefficient that would identify the relationship between two variables, such as the co-expression of genes. Finally they argue that all of the genes comprise nucleotides which is a structural similarity that is essential to the asserted common activity of expression. 
This argument has been fully considered but is not persuasive.  The phrase “recognized class” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention i.e., each member could be substituted one for the other, with the expectation that the same intended result would be achieved. Here the context of the invention is diagnosing lung cancer. Applicants evidence that the genes belong to the same class is generally based on their own data-i.e., not “knowledge in the art”. Here Applicants are not providing literature from the prior art establishing that each of the genes are known to be differentially expressed in nasal epithelial cells of patients with lung cancer, rather they are providing their own data in which they have determined this in the application.  This is in contrast to situations where Applicants may claim a Markush group of detectable labels selected from radioactive moieties, biotin, fluorescein, rhodamine etc. and one can conclude that it is clear from the prior art that the compounds are all detectable labels. Further the fact that all of the genes comprise nucleotides is not considered to be a “substantial structural feature” since it is shared by all genes (it is not unique to the genes that are differentially expressed in nasal epithelial cells of patients with lung cancer).  For these reasons the rejection is maintained. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634